Citation Nr: 1014654	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified at a personal hearing before a Veterans 
Law Judge (VLJ) in December 2007.  A transcript of the 
hearing is of record.  The claim was subsequently remanded by 
the Board in February 2009 for additional development.  

The Board notes that the VLJ who conducted the December 2007 
hearing is no longer employed by the Board.  The Veteran was 
informed of this in a March 2010 Board letter and was 
provided the opportunity to exercise her right to testify at 
a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707 (2009).  The Veteran has indicated that 
she wants to appear at another hearing before a VLJ at her 
local RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the Veteran's claim at this time would be 
premature.  As noted in the Introduction, she presented 
testimony before a VLJ in December 2007 who is no longer 
employed by the Board.  The Veteran has indicated that she 
wishes to exercise her right to testify at a new hearing 
before another VLJ, as provided by VA regulations.  
Therefore, to ensure full compliance with due process 
requirements, a remand is required to schedule the Veteran 
for a Board hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
St. Petersburg, Florida RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 71102 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

